DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 37-38 are canceled.

Allowable Subject Matter
Claims 1-13, 15-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a mobile work system adapted for operationally receiving at least one attachment configured to perform work or to provide an energy output. The mobile work system comprises a platform powered by at least one power output device, at least one energy source operationally connected to the at least one power output device. The at least one energy source is an electrical energy source that includes power rails. The platform defines a first portion and a second portion spaced from the first portion. The mobile work system also comprises a first attachment interface connected to the first portion of the platform and adapted for receipt of the at least one attachment, a second attachment interface connected to the second portion of the platform and adapted for receipt of the at least one attachment. The first attachment interface and the second attachment interface being substantially operationally identical to one another. The mobile work system also comprises a first steering mechanism connected to the first portion of the platform, a second steering mechanism connected to the second portion of the platform, at least one propulsion arrangement connected to the platform selected from a group consisting of wheels, tracks, rollers, skids, and articulated legs. The first steering mechanism and the second steering mechanism being substantially operationally equivalent to one another in steering the first portion and the second portion, respectively; and whereby the platform is configured to be propelled by the at least one propulsion arrangement in a first direction leading from the first portion of the platform and in a second direction leading from the second portion of the platform and be steered by the first steering mechanism and by the second steering mechanism in a manner generally equivalent to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618